FINAL REJECTION
(in response to amendment dated 3/1/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 3/1/2022, Applicant submitted an amendment to the application which contains an amended claim set beginning on page 2, amendments to the specification beginning on page 4, and remarks/arguments beginning on page 10.
The amendment to the claims filed on 3/1/2022 does not comply with the requirements of 37 CFR 1.121(c) because it does not include the text of withdrawn claims 6-17.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
Since the reply filed on 3/1/2022 appears to be bona fide, and any issues that arise from the aforementioned non-compliance does not present any immediate examination burden, the non-compliant amendment is being entered and considered for this Office Action.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
While the amendment to the Specification dated 3/1/2022 corrects for the spelling mistake of the term “principal component analysis”, it also introduces additional issues as a result of deleting various citation numbers which refer to reference cited at the end of the Specification.
For example,  by deleting the citations 10 and 11 in ¶ [4] it is not clear who/which group “Lazebnik et al.”  refers to, let alone which study thereof.
Another example, by deleting the citation 11 in ¶ [29], the sentence from which it was deleted becomes grammatically incomplete because the citation 11 played a grammatical role in the sentence by denoting where the fact that the “tumor’s dielectric properties were obtained from cancer surgery” was documented in.
Another example, by deleting citation 34 in ¶ [36] it is unclear what breastInfo.txt, mtype.txt., and pval.txt even refers to beyond being ASCII text files. The citation gives additional hints to the reader regarding where to find the content of such text files. Without the citation, mentioning these text files by name starts to become somewhat meaningless.
The issues discussed above are merely representative examples. The entirety of the issues caused by the aforementioned amendment to the Specification are not limited thereto.
Otherwise, the citations generally help the reader understand greater context of subject matter of the application by citing the origin of assertions and activities. For example, if an assertion is being made, the citation number can allow the reader to more fully understand who or what group the assertion is coming from. Otherwise, if an assertion is being made by the inventors/applicant, the citation can be used to show the reader where evidence supporting such assertion can be found.
In view of the benefits of having citation numbers and the issues resulting from deletion thereof discussed above, the examiner does not recommend deleting pre-existing citation numbers unless there is a specific reason such as a citation to the wrong reference.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 4 recites the following:
The method of claim 1, wherein an artificial intelligence method comprising of neural networks, principal component analysis and fuzzy logic is used to identify the proximity of the first PCA point and the second PCA point on the PCA diagram for the existence of a tumor.

However, the Specification makes no mention of the term “artificial intelligence” --let alone, “neural networks” and “fuzzy logic”-- in conjunction with the concept of identifying the proximity of the first PCA point and the second PCA point on the PCA diagram for the existence of a tumor. The Specification should be amended to provide antecedent basis for claim 4; otherwise, the claim should be canceled.

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/1/2022 is not proper for at least the reason discussed below:
The IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of subsections (a), (b), and (d) of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of the first, second, and fourth paragraphs of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the term “the scattered signal from the left breast” (emphasis added) in step f) of the claim. It is unclear whether this refers to the scattered signal that was received and recorded in step c) of the claim, or otherwise refers to a different scattered signal.
On the one hand, the use of the definite article “the” instead of an indefinite article (e.g., --a--) seems to suggest the former. On the other hand, the fact that the scattered signal in step f) is from the left breast (while the scattered signal in step c) is from the right breast) seems to suggest the latter.
In accordance with compact prosecution (see MPEP 2173.06), the  “the scattered signal from the left breast” in step f) of the claim and the “the scattered signal from the right breast” in step c) of the claim are being construed as different/distinct scattered signals; i.e., the invention involves receiving and recording two scattered signals (one from the right breast and one from the left breast).
Dependent claims thereof inherit the aforementioned indefiniteness issue by virtue of their dependency on claim 1 respectively, and therefore are rejected for at least the same reason.

Further regarding claim 1, there is insufficient antecedent basis for the term “the scattered signal” in step g) of the claim. In view of the discussion above, it is unclear which scattered signal this recitation refers to. Does this refer to the scattered signal from the right breast which was received and recorded in step c) of the claim? Does this refer to the scattered signal from the left breast which was received and recorded in step f) of the claim? Does this refer to a combination thereof (i.e., both scattered signals)? Otherwise, does this refer to another scattered signal (i.e., an unrecited scattered signal)?
In accordance with compact prosecution (see MPEP 2173.06), the recitation of “the scattered signal” in step g) of the claim is being construed for purposes of examination as referring to both the scattered signal from the right breast and the scattered signal from the left breast.
Dependent claims thereof inherit the aforementioned indefiniteness issue by virtue of their dependency on claim 1 respectively, and therefore are rejected for at least the same reason.

Regarding claim 2, there is insufficient antecedent basis for the term “the scattered signal” recited in claim 2 because it is unclear which/what scattered signal this refers to especially since claim 1 (which claim 2 depends on) recites more than one scattered signal as discussed above. Does this refer to the first scattered signal (i.e., the “scattered signal from the right breast” which was received and recorded in step c) of claim 1), the second scattered signal (i.e., the “scattered signal from the left breast” which was received and recorded in step f) of claim 1), a combination thereof (e.g., both scattered signals), or some other/unrecited scattered signal?
In accordance with compact prosecution practice (see MPEP 2173.06) the term in question is being construed as referring to both scattered signals (i.e., from the right breast and from the left breast). Therefore, the claim is being construed as further limiting the method of claim 1 such that the scattered signal from the right breast comprises shifts in a first resonance frequency and shifts in a first magnitude and/or phase of a first reflection coefficient, and such that the scattered signal from the left breast comprises shifts in a second resonance frequency and shifts in a second magnitude and/or phase of a second reflection coefficient.

Claim 5 recites:
“5. The method of claim 1, wherein the predefined distance is preferably in a range between 1 mm to 50 mm from the tip of a breast to a probe surface.”

MPEP 2173.05(d) Exemplary Claim Language (“for example,” “such as”) recites in part:
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.

The text/language of the claim states a preference (by use of the term “preferably”) thus suggesting that the scope of the claim does not necessarily require that the predefined distance be in the range between 1 mm to 50 mm from the tip of the breast to the probe surface.
On the other hand, the fact that the aforementioned preference appears to be the only limitation (other than the reference to the method of claim 1) that is recited in claim 5, in view of the doctrine of Claim Differentiation, would seem to suggest that the claim does require that the predefined distance be in the range between 1 mm to 50 mm from the tip of the breast to the probe surface. Otherwise, if not required, the claim does not appear to be meaningful and raises issues with regards to §112(d) as discussed below.
In view of the aforementioned conflicting evidence, the ordinarily skilled artisan would not be reasonably apprised of the metes and bounds of the scope of the claimed invention.
In accordance with compact prosecution practice (see MPEP 2173.06) the claim is being treated under both interpretations for purposes of examination.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 has been found to be indefinite (see rejection under §112(b) above). In order to examine/reject this claim, the claim necessarily must be construed for purposes of examination/rejection (see MPEP 2173.06). For purposes of this rejection, the preference recited in claim 5 is being construed as a preference and not a limitation per se; i.e., not being required to meet the claim. In this sense, since claim 5 does not recite any limitation other than the reference to claim 1, claim 5 is not considered to further limit the subject matter of the claim upon which it depends (i.e., does not further limit the subject matter of claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim(s) are analyzed for the undue experimentation factors (Wands factors) and considered for determination of whether there is sufficient evidence to support a determination that a disclosure does or does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Nature of the invention and the breadth of the claims:
The goal/purpose/objective/problem solved by the invention diagnosis or identification of breast tumors. The invention purportedly achieves this by the combination of the following concepts:
modality of data collection (i.e., measurements) is microwave;
the collected data is analyzed by principle component analysis (PCA);
breast tumors are identified based on the analyzed data.
Microwave as a detection modality for breast is generally described in Specification pages 2-3, ¶ [4]-[5].
 PCA is a statistical technique (often used in machine learning) for dimensionality reduction of a dataset, by identifying some number of orthogonal variables/dimensions in “directions” that explain the most amount of variance in the dataset.
The applicant explains at pages 3-4, ¶ [6] of the Specification that the invention is based on several assumptions of the breasts of a patient:
[6]	The tumor detection modality introduced in the present invention is based on two findings. The first is the material and topological symmetry between the two healthy breasts of a woman.29,30 The second is the unlikelihood that a woman would develop breast tumors in both breasts at the same time and the unlikelihood that a woman would develop identical breast tumors in both breasts at the same time.30 The detection modality introduced here calls for the detection test to employ two identical probes positioned symmetrically with respect to the two breasts. The responses of the two probes are then recorded (phase and magnitude of the reflection coefficients) and processed using the PCA method to decide whether or not a tumor is present. If the response of the probes from both breasts are identical, then the woman breasts are most likely free of tumors; otherwise, there is a likelihood of the presence of a tumor that can be either benign or cancerous.

In this case, PCA is used to reduce the dimensionality of the dataset to the two most significant principal components (i.e., two orthogonal variables/dimensions in the dataset identified as explaining the most amount of variance in the dataset); and that, based on the aforementioned assumptions, any difference between the left and right breast of the patient in the coordinate space of the two principal components means there is likely a tumor and a lack of said difference in the coordinate space of the two principal components means the breasts are healthy.
It is noted that the claim has been amended to now recite that the two breasts are indeed the right and left breasts of a patient. Even if the aforementioned assumptions are true (e.g., that the left and right breasts and signal response therefrom are identical, etc.) or even if the claim was limited to only those breasts that meet the aforementioned assumptions, this does not account for other differences in the data due to other conditions and/or diseases (i.e., other than a tumor/cancer). In the other words, the claimed method is not limited such that the one of the breasts is healthy while the other breast, if not for a potential tumor, is otherwise healthy too.

The level of ordinary skill in the art and the predictability in the art:
The level of ordinary skill in the art is one with knowledge, skills, and abilities in physics and medicine to extent necessary to understand the microwave modality and generally how tissue interacts with electromagnetic radiation in the microwave band; further, knowledge, skills, and abilities in mathematics/statistics to extent necessary to understand principal component analysis.
In spite of the fact that predictability is generally high in mathematics and physics, the biological/medical aspect of the invention significantly reduces predictability. The fact that a method or technique appears to work in experiments (i.e., on an animal model or ideal phantom in a controlled laboratory setting) does not necessarily mean it will work on an actual patient in a clinical setting in the same manner as the experiments. For example, the left and the right breasts of real patients are not necessarily identical/symmetrical. Further, breasts of real patients are heterogeneous (i.e., not nearly as homogenous as phantoms or models). Further, breasts of real patients are not otherwise ideally healthy except for the potential or possibility of a tumor. Breasts may have a number of conditions that affect how the breast tissue interacts with the microwave radiation.

The state of the prior art, the existence of working examples, and the amount of direction provided by the inventor:

Within the context of using the microwave modality to diagnose cancer/tumor of the breast, the prior art of record does not teach or suggest any working example of the following:
A method to detect a breast tumor in a patient having a right breast and a left breast, said method comprising:
a) placing a transceiver/probe operating in a microwave regime at a predefined distance with respect to a right tip of the right breast;
b) applying a microwave signal to the right breast;
c) receiving and recording a right breast;
d) placing a transceiver/probe operating in a microwave regime at said predefined distance with respect to a left tip of the left breast;
e) applying the[[a]] microwave signal to the left breast;
f) receiving and recording the scattered signal from the left breast;
g) applying a principal component analysis (PCA) on the scattered signal[[s]] to express a set of orthogonal variables and to identify a first PCA point and a second PCA point on a PCA diagram corresponding to the right and the left breasts, respectively;
h) comparing the first PCA point and the second PCA point, and
i) identifying a tumorous breast if the first and the second PCA points on the PCA diagram do not coincide and if there is at least a predefined distance between them.

Further, the Specification does not provide any working examples of the invention as claimed; rather, the Specification only discloses performing their technique on controlled phantoms/models deliberately constructed/simulated to represent healthy and tumorous breasts.
For example, a numerical phantom (simulation) is constructed as a mathematical model of a breast for computer simulation. The model is based on an MRI scan (see pages 12-14, ¶ [26]-[30]). It is noted that the phantom/model used to simulate the first breast and the phantom/model used to simulate the second breast appear to be the same phantom/model with and without a simulated tumor added to the phantom/model (see pages 13-14, ¶ [29]-[30]). Since the same phantom/model is used to simulate the first and second breast (one with and one without an added tumor), the only difference in scattered signals collected from the computer simulated first breast and the computer simulated second breast would be due to the presence of the added tumor in one but not the other. Plotting the analyzed data of the simulation as shown in Figs. 4A and 4B in the space of the principal components, we can see that the difference between the PCA points of the simulated first and second breasts (i.e., the distance between the PCA points in the space of the principal components) is due to the presence of the simulated tumor in one but not the other. However, Applicant does not disclose how it is that we know that the distance between the PCA points is because of the presence of the tumor (as oppose to some other reason) other than the fact we know that the simulated phantoms/models are otherwise identical except for the fact that one has a tumor while the other doesn’t.
Another example, physical phantoms were built using chicken without and with metallic spheres of different sizes to model healthy breast and tumorous breast of different sized tumors; the same was also done with beef as well as a hybrid model (see pages 14-17, ¶ [31]-[35]). Data was collected from the physical phantoms and analyzed using PCA. In comparing the models/phantoms of the healthy breast to the models of the tumorous breast, it is understood that they are compared in like manner (i.e., chicken with metallic sphere compared to chicken without metallic spheres; beef with metallic sphere compared to beef without metallic sphere; etc.). It is understood that the models/phantoms representing the healthy breast and the tumorous breast are nominally similar, if not identical, other than the fact that the models/phantoms representing the tumorous breast have metallic spheres and the models/phantoms representing healthy breast do not have metallic spheres. Plotting the analyzed data of the physical phantoms/models as shown in Figs. 7-11 in the space of the principal components, we can see that the difference between the PCA points of the modeled first and second breasts (i.e., the distance between the PCA points in the space of the principal components) are due to the presence of the modeled tumor (metallic spheres) in one but not the other. However, Applicant does not disclose how it is that we know that the distance between the PCA points is because of the presence of the modeled tumor (as oppose to some other reason) other than the fact we know that the physical phantoms/models are otherwise nominally similar except for the fact that one has a modeled tumor while the other doesn’t.
It appears that in both the simulations and the physical experiments, the only reason why we can know that any measured distance between the PCA points is due to the presence of the simulated/modeled tumor in one simulated/physical phantom/model but not the other, is because we already know that the only substantial/meaningful difference between the simulated/physical phantoms/model is that one has the simulated/modeled tumor while the other does not (i.e., they are otherwise substantially/meaningfully similar or identical).
On the other hand, real breasts are not identical. For example, consider a situation where the right and left breasts of a patient are otherwise healthy except that one breast has a condition other than a tumor (e.g., burns/scars) that causes differences in interaction between the microwave radiation and the breast tissue while the other breast does not have such condition, such that the data from one is meaningfully different than the data from the other. Other than the presence of such condition in one but not the other, both breasts are otherwise healthy and nominally identical/similar. Since the only meaningful difference between the two breasts is the non-tumorous condition in one but not the other, PCA would likely result in a distance between the PCA points due to the non-tumorous condition. From a clinical point of view where we don’t know whether the breasts have conditions such as tumors, non-tumorous condition, etc. a priori, and the goal is to investigate to determine whether any one of the breasts do have such conditions, the Applicant does not disclose how one or ordinary skill in the art could identify/differentiate one condition (e.g., tumor) over another condition (e.g., a non-tumorous condition) from merely a distance of the PCA points as a result of the PCA analysis of the microwave data of two arbitrary breasts. In other words, how can ordinarily skilled artisan “[identify] a tumorous breast if a distance exists between the first and the second PCA points on the PCA diagram” as recited in the claim if the ordinarily skilled artisan does not necessarily know that the distance resulted from a tumor opposed to some other reason?

The quantity of experimentation needed to make or use the invention based on the content of the disclosure:

Short of verifying the presence or non-presence of a tumor in the breast by an alternative means (e.g., X-ray, MRI, ultrasound, microwave imaging, etc.) or other a priori knowledge, it is unclear how the ordinarily skilled artisan can actually know the existence of the distance between the first and second PCA points on the PCA diagram identifies a tumorous breast instead of some other condition. However, verifying the presence or non-presence of a tumor by an alternative means defeats the whole purpose of the invention which is to detect/identify/diagnose the presence or non-presence of a tumor in the breast; i.e., verifying the presence or non-presence of a tumor by an alternative means does not enable the invention per se but rather is an alternative solution to the same problem of how detect/identify/diagnose the presence or non-presence of a tumor in the breast.
Even if the ordinarily skilled artisan tried to design an experiment whereby all non-tumorous conditions (both known and unknown to medicine) are first tested with regards to microwave detection modality sensitivity and then each of the microwave detection sensitive non-tumorous conditions are independently ruled out for the first and second breast so that by process of elimination the claimed “distance” would therefore have to be because of a tumor in the breast, such experiment is appears to be undue because:
it is unclear how to test for an unknown condition (i.e., a condition that hasn’t been discovered yet) with regards to microwave detection modality sensitivity, and subsequently rule out an unknown condition that are sensitive to microwave detection modality if such condition hasn’t been discovered yet; and
it is unreasonable to have to test all known non-tumorous conditions with regards to microwave detection sensitivity and subsequently rule out all the known conditions that are sensitive to microwave detection modality.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In view of the discussion above regarding enablement (see the §112(a) enablement rejection above), there is no evidence of record that the inventors possessed the entire reasonable scope of the claimed invention because the inventors/Applicant has not disclosed how to perform their invention on actual arbitrary breasts without a priori knowledge of whether the breasts have a tumor. As discussed above, the Specification and drawings only disclose experiments on simulated and physical phantoms/models where it is understood (due to a priori knowledge of the models/phantoms) that the only reason why the “distance” between the PCA points would identify a tumorous breast is because it is known in the experiments that the simulated and physical phantoms/models are otherwise identical/similar. In other words, in the case of actual arbitrary breasts, the Applicant does not disclose how to differentiate between a “predefined distance between [the first and second PCA points on the PCA diagram]” that identify a tumorous breast and “a predefine distance between [the first and second PCA points on the PCA diagram]” that identify other non-tumorous conditions; i.e., the Applicant does not disclose how to determine whether the existence of the claimed predetermined distance actually identifies a tumorous breast over any other non-tumorous condition.

The claims are rejected for another reason. A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962).
In Applicant’s remarks dated 3/1/2022, Applicant makes the following statements in page 10 of the amendment (the first page of the remarks):
Regarding the question about the distance from the probe surface to the tip of the breast, the original filing produced a suggested distance of 1 mm to 50 mm. This suggestion was purely for practical considerations related to the setup of the device. The important consideration here is to make sure the probe is in the very close proximity to the tip of the breast. Varying the distance between the probe and the tip of the breast is not a fundamental consideration in this invention. Overall, the tip needs to be positioned such that the distance between the probe and the tip is a fraction of the wavelength (corresponding to the center frequency under which the device is operating).

Applicant clearly admits that making sure the probe is in very close proximity the tip of the breast is an “important consideration”; further, that “the tip [of the breast] needs to be positioned such that the distance between the probe and the tip is a fraction of the wavelength (corresponding to the center frequency under which the device is operating)” (emphasis added). Based on the plain/ordinary definitions of the terms “important” and “needs”, the ordinarily skilled artisan would have recognized that Applicant is admitting to subject matter that the Applicant considers essential or critical to the invention originally disclosed; however, the claims as currently amended/presented do not require this essential or critical subject matter.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  positioning the tip(s) of the breast(s) relative to the probe such that the distance between the probe and the tip(s) of the breast(s) is a fraction of the wavelength corresponding to the center frequency under which the device is operating.
In Applicant’s remarks dated 3/1/2022, Applicant makes the following statements in page 10 of the amendment (the first page of the remarks):
Regarding the question about the distance from the probe surface to the tip of the breast, the original filing produced a suggested distance of 1 mm to 50 mm. This suggestion was purely for practical considerations related to the setup of the device. The important consideration here is to make sure the probe is in the very close proximity to the tip of the breast. Varying the distance between the probe and the tip of the breast is not a fundamental consideration in this invention. Overall, the tip needs to be positioned such that the distance between the probe and the tip is a fraction of the wavelength (corresponding to the center frequency under which the device is operating).

Applicant clearly admits that making sure the probe is in very close proximity the tip of the breast is an “important consideration”; further, that “the tip [of the breast] needs to be positioned such that the distance between the probe and the tip is a fraction of the wavelength (corresponding to the center frequency under which the device is operating)” (emphasis added). Based on the plain/ordinary definitions of the terms “important” and “needs”, the ordinarily skilled artisan would have recognized that Applicant is admitting to essential subject matter; however, the claims as currently amended/presented do not require this essential subject matter.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without positioning the tip(s) of the breast(s) relative to the probe such that the distance between the probe and the tip(s) of the breast(s) is a fraction of the wavelength corresponding to the center frequency under which the device is operating, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
In Applicant’s remarks dated 3/1/2022, Applicant makes the following statements in page 10 of the amendment (the first page of the remarks):
Regarding the question about the distance from the probe surface to the tip of the breast, the original filing produced a suggested distance of 1 mm to 50 mm. This suggestion was purely for practical considerations related to the setup of the device. The important consideration here is to make sure the probe is in the very close proximity to the tip of the breast. Varying the distance between the probe and the tip of the breast is not a fundamental consideration in this invention. Overall, the tip needs to be positioned such that the distance between the probe and the tip is a fraction of the wavelength (corresponding to the center frequency under which the device is operating).

Applicant clearly admits that making sure the probe is in very close proximity the tip of the breast is an “important consideration”; further, that “the tip [of the breast] needs to be positioned such that the distance between the probe and the tip is a fraction of the wavelength (corresponding to the center frequency under which the device is operating)” (emphasis added). Based on the plain/ordinary definitions of the terms “important” and “needs”, the ordinarily skilled artisan would have recognized that Applicant is admitting to critical or essential subject matter; however, neither the claims as currently amended/presented nor the Specification as originally filed recite or disclose this critical or essential subject matter.



Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 2 under §112(b), Applicant argues the following:
We have amended claim 1 to overcome this rejection. The scattered signal refers to all the energy that is produced by the breast due to the field generated by the excitation probe/antenna. Therefore, there are no plurality of scattered signals. Please note the sensing modality is continuous wave rather than a pulse source. A shift in the resonance frequency of the probe/antenna is due to the new field in the proximity of the probe/antenna which is due to the excitation and the field generated by the breast (scattered field).

This argument is not found to be persuasive. While applicant’s position here seems to be consistent with the literal text of the claim, this leads to non-sensical results. The principle of operation of the invention is that the PCA is used to identify principal components that explain differences between two different signals (i.e., the different between the signal of the right breast and the signal of the left breast).  If the signal and from the right breast and the signal from the left breast are one and the same (i.e., there is only one signal), how can the invention even work. Since the text of the claim result in non-sense and is not consistent with the Specification, this leads to confusion as to metes and bounds of the scope of the claim.
Regarding the rejection of claim 5 under §112(b) and §112(d), Applicant argues the following:
Regarding the question about the distance from the probe surface to the tip of the breast, the original filing produced a suggested distance of 1 mm to 50 mm. This suggestion was purely for practical considerations related to the setup of the device. The important consideration here is to make sure the probe is in the very close proximity to the tip of the breast. Varying the distance between the probe and the tip of the breast is not a fundamental consideration in this invention. Overall, the tip needs to be positioned such that the distance between the probe and the tip is a fraction of the wavelength (corresponding to the center frequency under which the device is operating).

This argument is not found to be persuasive. It does not address any of the issues raised in the previous rejection. If anything, it gives rise to additional reasons for rejection as presented above.
Otherwise, if the suggested distance of 1 mm to 50 mm is not required to infringe on claim 5, what is the point of claim 5 to begin with?
Regarding the rejection of claims 1-5 under §112(a), enablement, Applicant argues the following:
Regarding the breasts symmetry, and specifically to this statement the examiner noted, that the claims as currently presented do not limit first and second breast to be the two breast (i.e., right breast and left breast) of the same patient". Claims are revised to indicate that the two breasts are the left and right breasts of a single woman.

This argument is not found to be persuasive. While the amendment appears to solve one of the issues mentioned in the previous enablement rejection, not all issues raised in the previous enablement rejection are resolved by the amendment. For example, Applicant’s argument does not account for the possibility that the detectable differences between the right and left breast identified by Applicant’s invention are actually due to a tumor (regardless of whether they are benign or malignant) in one of the breasts instead of some other non-tumor anomaly. Applicant’s invention merely identify that there is or measurable anomalous difference between the two breasts, which (based on certain assumptions) may at best raise suspicions regarding the question as to whether one of the two breasts is tumorous.

Regarding the rejection of claims 1-5 under §112(a), written description, Applicant argues the following:
The device is intended to detect an anomaly between the two breasts. It serves as a prescreening for potential tumor presence. If an anomaly exists, then the physician will then refer the patient to more advanced and expensive screening method such as MRI or CT scan. If there is an anomaly between the two breasts, it is most likely either a benign or malignant.

The sensing mechanism in this invention is simple and has the advantage of providing portability and comfort for the user.

The sensing modality conceived here is sharply different from other microwaves-based modalities that were based on reconstructing the dielectric properties profile of the breast. The modality presented here is fundamentally based on the complex interaction between the near-field of an electrically-small probe and the highly heterogeneous human female breast. The overall detection schemed is intended to provide women with regular initial stage breast cancer screening that is portable and comfortable. In this work, the feasibility of the concept was demonstrated by using human female breast phantoms and experimentally using chicken and beef tissues.

The electrical length of the dipole is λ/12, (where λ is the wavelength in free space) which makes its radiation efficiency very low implying a flat, or near unity reflection coefficient response, which in turn, makes it highly insensitive to breast material changes.
 
We emphasize that there is no modality that is 100% accurate. However, it is extremely rare for a woman to have two breasts that have non-identical composition unless one of the breasts has an anomaly. The invention is intended to indicate that one of the breasts has an anomaly which may or may not be tumorous.
 
This argument is not found to be persuasive. The argument does not address the issues at hand. The grounds of rejection is not based on whether the Applicant has sufficiently disclosed how to identify an anomaly between the two breast; rather, the grounds of rejection is based on why the Applicant has sufficient disclose how to identify a tumorous breast as recited in the claims. While Applicant’s invention appears to merely identify a measurable anomalous difference between the two breasts via PCA of the signal from the right breast and the signal of the left breast, the Applicant does not sufficiently disclose how to identify that the anomaly is because one of the breast is a tumorous breast instead of some other difference such as a non-tumorous condition. The only reason why the inventors are able to identify a simulated tumor (metallic sphere) in the model/phantoms (e.g., chicken, beef, etc.) from a predetermined difference between the PCA points is because the inventors know a priori that the only physical difference between the two models/phantoms is the presence or absence of the metallic sphere.
The examiner understands there is no modality that is 100% accurate for identifying a tumorous breast. Even considering the assumption that left and right breasts are identical in composition unless one of the breast has an anomaly, the Applicant does not disclose how to identify that such an anomaly is tumor merely from the PCA points themselves as recited in the claim.

Regarding the rejection of claims 1-5 under §112(a), written description, Applicant further argues the following:
The tumor detection modality introduced in this invention is based on two findings. The first is the material and topological symmetry between the two healthy breasts of a woman. The second is the unlikelihood that a woman would develop breast tumors in both breasts at the same time and the unlikelihood that a woman would develop identical breast tumors in both breasts at the same time. The detection modality introduced here calls for the detection test to employ two identical probes positioned symmetrically with respect to the two breasts. The responses of the two probes are then recorded (phase and magnitude of the reflection coefficients) and processed using the PCA method to decide whether or not a tumor is present. If the response of the probes from both breasts are identical, then the woman breasts are most likely free of tumors; otherwise, there is a likelihood of the presence of a tumor that can be either benign or cancerous. The present invention uses an electrically-small single element probe with an ultra-narrow frequency response. The shift in the magnitude and phase of the reflection coefficient of the probe caused by the presence of a tumor existing inside a human breast is used as the primary detection technique.

The primary objective behind the present invention is to provide an alternative detection technique that is not only reliable for early stage cancer detection but especially inexpensive, comfortable, non-ionizing and highly accessible to a wide sector of populations in different countries. Therefore, reliability of detection and low cost are two cornerstones of the new modality proposed in the present invention. The present invention emphasizes that the proposed detection technique focuses on identifying the presence of breast tumors rather than providing an image from which the presence of a tumor can be determined. We believe, we have provided enough validation for this objective. Both the simulation and the experimentation on chicken breast clearly show the validity of this invention.

This argument is not found to be persuasive. Even considering the symmetry assumptions regarding the left and right breast, the Applicant does not appear to ever consider that the presence of non-tumor differences between otherwise healthy breasts. For all we know, a shift in the magnitude and phase of the reflection coefficient of the probe could have been caused by the presence of a non-tumor anomaly in one of the breasts (but not the other) such as a cyst, lesion, sore, abscess, etc.
As discussed above, the experiments using the tissue phantoms (e.g., chicken, beef, etc.) are not sufficient to validate the invention as particularly claimed because the experiments assume that difference in the signals identified by the PCA points must have come from the metallic sphere. While this assumption may be reasonable for the experiment since the healthy phantom and tumor phantom were constructed identically except for presence or absence of the metallic sphere, this is not reasonable assumption from a clinical point of view because the cause of the measurable difference in signals of the right and left breast identified by the PCA points may be an anomaly other than a tumor. The disclosure as originally filed simply does not teach how to identify a tumor breast (as opposed to some other non-tumorous condition) merely from the PCA points as recited in the claim. While it may be possible that the invention as disclosed may have adequate sensitivity, the Applicant simply does not disclose how to achieve any reasonable amount of specificity for identifying a tumorous breast (over some other non-tumorous anomaly) from the PCA points as recited in the claims.
For the reasons discussed above, this application is not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793